EXHIBIT 10.18
 
SIXTH AMENDMENT OF AMENDED AND RESTATED CREDIT AGREEMENT
AND BORROWING BASE REDETERMINATION
 
THIS SIXTH AMENDMENT OF AMENDED AND RESTATED CREDIT AGREEMENT AND BORROWING BASE
REDETERMINATION (this “Amendment”), dated as of January 23, 2012, is by and
among SEFTON RESOURCES, INC., a British Virgin Islands corporation (“Parent”),
TEG OIL & GAS U.S.A., INC., a Colorado corporation (“TEGOG”), TEG MIDCONTINENT,
INC., a Colorado corporation (“TEGMC”), and BANK OF THE WEST, a California
corporation (“BOTW”). Parent, TEGOG and TEGMC are herein collectively referred
to as “Borrowers.”
 
RECITALS
 
A.           Borrowers and BOTW entered into an Amended and Restated Credit
Agreement dated as of October 21, 2008, as heretofore amended (as so amended,
the “Credit Agreement”). Capitalized terms used herein but not defined herein
shall have the same meanings as set forth in the Credit Agreement.
 
B.           Borrowers and BOTW desire that this Amendment be executed and
delivered in order to amend certain terms and provisions of the Credit Agreement
and to evidence a Borrowing Base redetermination.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of $10.00 and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:
 
1.           Credit Agreement.  Effective as of the date hereof, the Credit
Agreement shall be, and hereby is, amended by substituting Exhibit F attached
hereto for the Exhibit F previously attached to the Credit Agreement.
 
2.           Borrowing Base Redetermination.  BOTW has redetermined the
Borrowing Base as of the date hereof, which redetermination shall be deemed to
be in lieu of the regularly-scheduled December 1, 2011 Borrowing Base
redetermination, resulting in the Borrowing Base being set as follows until the
effective date of the ensuing Borrowing Base redetermination pursuant to the
terms of the Credit Agreement: $6,050,000 as of January 23, 2012, reduced by
$50,000 as of the close of business on each subsequent Payment Date, commencing
with the January 31, 2012 Payment Date.
 
3.           Loan Documents.  All references in any document to the Credit
Agreement shall be deemed to refer to the Credit Agreement, as amended pursuant
to this Amendment.
 
4.           Certification by Borrowers.  Borrowers hereby certify to BOTW that,
as of the date of this Amendment, after giving effect to the provisions hereof:
(a) all of Borrowers’ representations and warranties contained in the Credit
Agreement are true, accurate and complete in all material respects, (b)
Borrowers have performed and complied with all agreements and conditions
required to be performed or complied with by Borrowers under the Credit
Agreement and/or any Loan Document on or prior to this date, and (c) no Default
or Event of Default has occurred under the Credit Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
5.           Continuation of the Credit Agreement.  Except as specified in this
Amendment, the provisions of the Credit Agreement shall remain in full force and
effect.
 
6.           Expenses.  Borrowers shall pay all expenses incurred in connection
with the transactions contemplated by this Amendment, including without
limitation all fees and expenses of the attorney for BOTW and any and all filing
and recording expenses.
 
7.           Miscellaneous.  This Amendment shall be governed by and construed
under the laws of the State of Colorado and shall be binding upon and inure to
the benefit of the parties hereto and their successors and assigns. This
Amendment may be executed in any number of counterparts, each of which shall be
an original, but all of which together shall constitute one instrument.
 
EXECUTED as of the date first above written.
 

 
SEFTON RESOURCES, INC.
         
By:
/s/ Jim Ellerton
   
     Jim Ellerton,
   
     Chief Executive Officer
             
TEG OIL & GAS U.S.A., INC.
         
By:
/s/ Jim Ellerton
   
     Jim Ellerton,
   
     Chairman
             
TEG MIDCONTINENT, INC.
         
By:
/s/ Jim Ellerton
   
     Jim Ellerton,
   
     Chairman
             
BANK OF THE WEST
         
By:
/s/ Duc Duong
   
     Duc Duong,
   
     Vice President

 
 
-2- 

--------------------------------------------------------------------------------